IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Christine A. Reuther and Ani Marie        :
Diakatos,                                 :
                         Appellants       :
                                          :
            v.                            :    No. 1365 C.D. 2017
                                          :
Delaware County Bureau of Elections and   :
Christine Rossi                           :



                                  ORDER


            AND NOW, this 7th day of November, 2017, it is ordered that the
Opinion filed on October 26, 2017, shall be designated OPINION rather than
MEMORANDUM OPINION, and that it shall be reported.




                                      P. KEVIN BROBSON, Judge